         Case 2:20-cv-02179-GAM Document 12 Filed 09/08/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 NONI BODDIE,                                        :
                       Plaintiff,                    :                 CIVIL ACTION
                                                     :                 No. 20-2179
                       v.                            :
                                                     :
 CARDONE INDUSTRIES, INC.                            :
               Defendant.                            :
                                                     :
                                                     :



                                            ORDER

       This 8th day of September, 2020, upon consideration of Defendant’s Motion to Strike

Plaintiff’s Amended Complaint, or in the Alternative, Motion to Dismiss Plaintiff’s Amended

Complaint (ECF 6), Plaintiff’s Opposition (ECF 9), and Defendant’s Reply (ECF 10), it is

hereby ORDERED that Defendant’s Motion to Strike is DENIED. Defendant’s alternative

Motion to Dismiss is GRANTED, and Plaintiff’s Complaint is dismissed with prejudice. The

Clerk of the Court is hereby requested to mark this matter closed.



                                                     /s/ Gerald Austin McHugh
                                                     United States District Judge
